—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered April 15, 1993, which denied defendants’ motion for summary judgment, unanimously affirmed, with costs.
In view of plaintiff’s efforts to determine whether the dam*136age to its buildings was caused by normal wear and tear or was the result of the nearby construction work, an issue of fact exists as to whether there is a reasonable excuse for plaintiffs delay in complying with the policy’s notice provision (see, Security Mut. Ins. Co. v Acker-Fitzsimons Corp., 31 NY2d 436, 441). Concur—Carro, J. P., Rosenberger, Kassal and Rubin, JJ.